Citation Nr: 0620471	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
eye aphakia.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left hand gunshot wound.

4.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1941 to April 1942, and from April 1945 to May 1947.  
He was a prisoner of war (POW) from April 9, 1942 to April 
12, 1942.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Oakland RO.

The matters of entitlement to a rating in excess of 10 
percent for residuals of a left hand gunshot wound and to a 
compensable rating for malaria are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  An unappealed October 1953 rating decision denied service 
connection for varicose veins based essentially on a finding 
that such disability was not shown to be related to (incurred 
in or aggravated by) the veteran's service.

2.  Evidence received since the October 1953 rating decision 
does not include any evidence that tends to relate the 
veteran's varicose veins to service, and it does not raise a 
reasonable possibility of substantiating the claim.

3.  A September 1990 Board decision denied service connection 
for right eye aphakia essentially because such disability was 
not shown to be related to the veteran's service.

4.  Evidence received since the September 1990 Board decision 
does not tend to relate the aphakia to service, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking to establish service connection for varicose 
veins may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).

2.  New and material evidence has not been received, and the 
claim seeking to establish service connection for right eye 
aphakia may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A March 2003 letter (prior to the decision on appeal) 
provided some initial VCAA-mandated notice regarding these 
claims.  The veteran was advised that he needed to submit new 
and material evidence to reopen the claims; of his and VA' s 
responsibilities in the development of the claims; and of 
what evidence was needed to substantiate the underlying 
claims.  While complete notice was not provided prior to the 
initial determination in these matters, the veteran is not 
prejudiced by such notice timing deficiency.  The August 2003 
rating decision on appeal explained what type of evidence 
would be new and material.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  While this obviously was 
not pre-decision notice, nevertheless it provided actual 
notice, and the veteran had ample opportunity to 
respond/supplement the record.  Furthermore, these claims 
were thereafter readjudicated.  See May 2004 statement of the 
case (SOC).  A remand to provide the veteran such notice once 
again, would serve no useful purpose, but would merely be an 
exercise in redundancy.  Additional notice was provided via 
letters in March 2004 and December 2004.  In these letters, 
he was also advised to submit any pertinent evidence (medical 
reports) in his possession (at p. 1).  The May 2004 statement 
of the case (SOC) explained what the record showed and what 
was needed to substantiate the underlying claim, as well as 
the requirements to reopen the claim, and outlined all 
pertinent regulatory provisions.  While the veteran was not 
provided notice regarding ratings or effective dates (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by lack of such notice, as it becomes critical 
only with a grant of service connection.  As he has received 
all critical notice regarding the matters addressed on the 
merits, and has had ample opportunity to respond/supplement 
the record after notice was given, and as the case was 
thereafter adjudicated, he is not prejudiced by any technical 
notice timing or content defect that may have occurred along 
the way

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Significantly, in a claim to reopen a claim seeking service 
connection, the duty to assist by arranging for a VA 
examination or securing an advisory medical opinion does not 
attach unless the claim has been reopened.  VA's duty to 
assist is also met. 
II. Factual Background

The veteran's service medical records do not show any 
complaints, findings, or diagnoses of the right eye or 
varicose veins.  Examinations in June 1946 and March 1947 
revealed no eye abnormalities or varicose veins.

Left leg varicose veins and bilateral medial pteryguim were 
noted on September 1953 VA examination.

An October 1953 rating decision denied service connection for 
varicose veins, finding that such disability was not incurred 
in or aggravated by (essentially was unrelated to) service.

A March 1973 medical certificate from Dr. M. B. indicates 
that examination of the veteran revealed clinical findings of 
blurred right eye vision with marked lens opacities due to 
pterygium and a cataract.

A March 1973 affidavit from two acquaintances of the veteran 
stated that he had blurred vision and left leg varicose 
veins. 

July and November 1973 statements from Dr. R. P. note 
diagnoses of pterygium, a cataract, hyperopia, and presbyopia 
of the right eye.  

June 1973 to May 1977 VA treatment records continue to note 
diagnoses of a cataract, pterygium, hyperopia, and 
presbyopia, and reflect that right eye surgery was performed 
in July 1975.  A July 1975 hospital summary indicates that 
the veteran reported the onset of his decreased visual acuity 
was approximately 15 years prior to admission.  In March 
1978, varicose veins and pterygium were noted on physical 
examination.

On July 1988 VA eye examination, the veteran's medical 
history was reviewed.  He complained of difficulty reading.  
The impressions were aphakia and right eye pterygium.

In September 1990 the Board denied service connection for 
right eye aphakia, finding essentially that such disability 
was not shown to be related to the veteran's service.

On June 1993 VA general medical examination, no varicose 
veins complaints were noted.  The diagnosis was varicose 
veins, more appropriately described as telangiectasia.

On June 1993 VA eye examination it was noted that the veteran 
had lens implantation approximately three years prior.  The 
assessment was that he was doing well with his anterior 
chamber pseudophakia.

In January 2003, VA treatment records note complaints of 
blurred vision and dizziness.  The etiology of the symptoms 
was unclear, but they appeared to be resolving, and appeared 
likely secondary to resolving peripheral vertigo.  


III Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is received.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (February 2003), and the new 
definition applies.  Under the revised version, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award t he claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

IV. Analysis

As was noted above, the September 1990 Board decision denied 
service connection for right eye aphakia based on a finding 
that such disability was not manifested in service, and was 
not reasonably shown to be related to service.  The September 
1990 Board decision is the last prior final decision in this 
matter.  38 C.F.R. § 20.1100.
The claim may now be reopened only if new and material 
evidence is received.  Because the unestablished fact 
necessary to substantiate this claim is the matter of a nexus 
between the claimed disability and service, the only evidence 
that would be new and material (and would raise a reasonable 
possibility of substantiating the claim) would be evidence 
tending to show that the claimed disability is indeed related 
to the veteran's active service (i.e., were incurred or 
aggravated therein).  

Evidence received since the Board denial is merely cumulative 
(and not material) in that it consists of treatment records 
that show the veteran has aphakia, but do not tend to relate 
the disability to his service.  Therefore such evidence is 
insufficient to reopen this claim.  See  Morton v. Principi, 
3 Vet. App. 508 (1992).  

Because he is a layperson, the veteran's own belief that his 
aphakia of the right eye is related to his active service is 
not competent evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As no competent evidence received since the September 1990 
Board decision tends to relate the veteran's aphakia to 
service, the evidence received does not relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not new and material.  Consequently, the claim 
may not be reopened.

Likewise, new and material evidence has not been received to 
reopen the claim seeking service connection for varicose 
veins.  The October 1953 rating decision denied service 
connection for varicose veins essentially based on a finding 
that such disability was not shown to be related to (i.e. 
incurred in or aggravated by) the veteran's service, and is 
the last prior final decision in this matter.  38 U.S.C.A. 
§ 7105.  The relevant evidence received since the final 
decision is cumulative as it only shows continued diagnosis 
of varicose veins (a fact not in dispute).  Such evidence is 
insufficient to reopen the claim.  See Morton, supra.

Again, as the veteran is a layperson, his expressed belief 
that his varicose veins are related to service is not 
competent evidence.  See Espiritu, supra.  

The additional evidence received pertaining to varicose veins 
does not relate to the unestablished fact necessary to 
substantiate the claim (nexus between the disability and 
service), and does not raise a reasonable possibility of 
substantiating the claim.  Hence, it is not new and material, 
and the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
varicose veins is denied.

The appeal to reopen a claim of service connection for right 
eye aphakia is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran. In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the veteran (in the form of a SOC), and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal. See 38 
C.F.R. §§ 20.200, 20.201, 20.202.

In the August 2003 rating decision, the RO denied increased 
ratings for malaria and residuals of a gunshot wound to the 
left hand.  The veteran's March 2004 notice of disagreement 
and June 2004 substantive appeal both expressed disagreement 
with the continued rating within one year of the notice (in 
September 2003); it appears that no subsequent SOC has been 
issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that these claims are not before the Board at this time and 
will only be before the Board if the veteran files a timely 
substantive appeal.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matters of the ratings for malaria 
and residuals of a left hand gunshot 
wound. The veteran must be advised of the 
time limit for filing a substantive 
appeal.  If he perfects the appeal, these 
matters should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


